Case 19-10888-KHK               Doc 49 Filed 03/01/20 Entered 03/02/20 00:28:09                                 Desc Imaged
                                     Certificate of Notice Page 1 of 2

   2100B (12/15)


                                United States Bankruptcy Court
                                               Eastern District of Virginia
                                               Case No. 19-10888-KHK
                                                      Chapter 13

   In re: Debtor(s) (including Name and Address)

   Mark Anthony Anderson
   1411 Admiral Drive
   Woodbridge VA 22192



                                        NOTICE OF TRANSFER OF CLAIM

   Claim No. __________         was filed or deemed filed under 11 U.S.C. § 1111(a) in this
   case by the alleged transferor. As evidence of the transfer of that claim, the transferee
   filed a Transfer of Claim in the clerk’s office of this court on 02/28/2020 (date).




   Name and Address of Alleged Transferor:                               Name and Address of Transferee:
   Claim No. 5: Ditech Financial LLC F/K/A Green Tree Servicing, PO      NewRez LLC d/b/a Shellpoint Mortgage
   Box 12740, Tempe, AZ 85284-0046                                       P.O. Box 10826
                                                                         Greenville, SC 29603-082




                                -- DEADLINE TO OBJECT TO TRANSFER --
   The alleged transferor of the claim is hereby notified that objections must be filed with
   the court within twenty (20) days of the mailing of this notice. If no objection is timely
   received by the court, the transferee will be substituted as the original claimant without
   further order of the court.


   Date:    03/01/20                                                  William C. Redden
                                                                      CLERK OF THE COURT
        Case 19-10888-KHK              Doc 49 Filed 03/01/20 Entered 03/02/20 00:28:09                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-10888-KHK
Mark Anthony Anderson                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: douglasse                    Page 1 of 1                          Date Rcvd: Feb 28, 2020
                                      Form ID: trc                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 01, 2020.
14871438        Ditech Financial LLC F/K/A Green Tree Servicing,   PO Box 12740,   Tempe, AZ 85284-0046

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 01, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 28, 2020 at the address(es) listed below:
              Andrew Todd Rich    on behalf of Creditor    DITECH FINANCIAL LLC bkvaecfupdates@bww-law.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Lauren Virginia French    on behalf of Creditor    DITECH FINANCIAL LLC lauren.french@bww-law.com,
               bkvaecfupdates@bww-law.com;laurenfrenchesq@gmail.com
              Nathan A. Fisher    on behalf of Debtor Mark Anthony Anderson Fbarsad@cs.com, barsad@aol.com
              Sindi Mncina     on behalf of Creditor    NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING
               smncina@rascrance.com
              Thomas P. Gorman    ch13alex@gmail.com, tgorman26@gmail.com
                                                                                              TOTAL: 6
